Citation Nr: 0125965	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1956 through April 
1957.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an April 
2001 rating decision of the RO in Nashville, Tennessee which 
denied the veteran's claims to entitlement to service 
connection for asthma and the veteran's claim to re-open his 
claim for service connection for bilateral pes planus.  The 
veteran expressed his disagreement with the RO's decision in 
a NOD filed in May 2001, and perfected his appeal in July 
2001.


FINDINGS OF FACT

1.  The service medical records do not show any complaints or 
treatment relating to asthma.

2.  The evidence of record does not show treatment for asthma 
until many years after separation from service.

3.  In an April 1957 decision, the RO denied, on the merits, 
the veteran's claim for service connection for bilateral pes 
planus; despite appropriate notification, the veteran did not 
appeal this decision.

4.  The basis for the 1957 denial was that pes planus existed 
prior to service and was not aggravated, or did not increase 
in over-all severity, during service.

5.  No medical evidence has been presented or secured since 
the last final decision of record that indicates that the 
veteran's bilateral pes planus was incurred during service or 
increased in severity while in service.

6.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  Asthma was neither incurred nor aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  The RO's April 1957 decision denying entitlement to 
service connection for bilateral pes planus is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

3.  Since the last final decision of record, new and material 
evidence has not been submitted sufficient to reopen a claim 
for service connection for bilateral pes planus.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in U.S. Marine Corps from 
May 1956 through April 1957.  The veteran's service medical 
records include a report of his enlistment examination on May 
10, 1956 that was negative for complaints or findings of pes 
planus.  One week later, on May 17, 1956, a report on re-
examination noted the following defect:  "Third degree pes 
planus bilateral symptomatic."

On October 22, 1956, the veteran complained of symptoms of 
pes planus.  He reported that he had arch supports but that 
after wearing them for one month, his feet hurt "worse."  A 
record from November 1956 reflects that the veteran was 
examined in the orthopedic clinic.  The examiner recorded 
that the veteran's flat feet existed prior to his entrance 
into service and were currently symptomatic.  The veteran was 
transferred to the US Naval Hospital at Quantico for 
treatment.  The report of the hospitalization included the 
veteran's narrative history of treatment for flat feet at age 
7.  He stated that he was given arch supports and had worn 
them for 3 to 4 months, at which time he stopped wearing them 
because of continued foot discomfort.  The veteran reported 
that since he had been in service his feet had ached 
following long marches and drilling, and that he noted a 
continued aching in his feet with occasional cramps.  He 
claimed that the symptoms were increasing in severity.  The 
veteran's past medical history revealed asthma at age six, 
with no recent asthma attacks.

Physical examination of the veteran revealed bilateral 
flatfeet condition of about 3 degrees.  There was subjective 
discomfort bilaterally on inversion of the foot.  There was 
prominence of the medial borders of both feet and there was a 
definite bilateral tendency to valgus of the heels.  X-rays 
revealed medial prominence of navicularis, and two accessory 
bones in the right foot and one in the left.

The medical review board recommended the following:

This patient has a bilateral flatfoot 
condition which has been asymptomatic 
apparently most of his life.  It is the 
opinion of the Board that this patient 
does not meet the minimum standards for 
enlistment or induction as set forth in 
AR 40-503(PULHES-114111, Code E); that he 
is unfit for further naval service by 
reason of physical disability and that 
his physical disability was neither 
incurred in, nor aggravated by, a period 
of active military service.

The veteran was discharged from service in April 1957.

In April 1957, a rating decision was issued that denied the 
veteran's claim for entitlement to service connection for 
flatfeet because the disability existed prior to service and 
there was no evidence establishing a permanent increase in 
the severity of this condition during service.  The veteran 
was properly notified of this decision in June 1957; he did 
not appeal.

Of record are private medical records reflecting treatment by 
a private physician in May 2000, January 2001 and February 
2001.  The veteran requested a prescription for albuterol at 
the May 2000 visit and asked that the examiner complete a 
form stating that his flatfeet and asthma had worsened due to 
his military service.  (It appears, from a review of the 
claim file, that the examiner did not complete such a form.)  
The veteran has not identified any other health care 
providers who treated him for flatfeet or for asthma.  A VA 
medical report shows treatment for unrelated disabilities.

II.  Analysis

A.  Preliminary matters

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
signed into law on November 9, 2000.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Regulations implementing the VCAA have 
recently been promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that with respect 
to these claims, the requirements of this new law have been 
satisfied.  Thus, a decision may be entered with respect to 
these claims.  In this regard, the Board observes that with 
respect to the aforementioned service connection claims, the 
record establishes that the veteran has been informed of that 
evidence which would be necessary to substantiate his claims, 
and the record includes the veteran's service medical records 
and post-service private medical records.  Moreover, there 
has been no assertion by the veteran or his representative 
that additional relevant treatment records are available.  
Under these circumstances, the Board concludes that VA has 
met its duty to assist in developing the facts pertinent to 
this claim pursuant to the provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, and that no further 
development in this regard is required.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  Disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306(a) (2001).

B.  Service connection for asthma

The veteran's service medical records reflect that the 
veteran was never treated for complaints of asthma or 
difficulty breathing while in service.  In fact, the only 
mention of asthma is on a medical record regarding treatment 
for flatfeet, in which the examiner noted that the veteran's 
past medical history revealed asthma at age six, with no 
recent asthma attacks.

The veteran submitted a medical report from his private 
physician showing that in May 2000, he requested a 
prescription for albuterol and requested the physician to 
fill out a form stating that flat feet and asthma were worse 
due to serving in the military.  According to the examiner's 
report, the veteran had "records that show that he had both 
problems prior to being in military.  Severity was described 
as moderate."  The examiner prescribed medication for the 
veteran's asthma.  The diagnosis, in pertinent part, was 
asthma, unspecified, new.  On this copy of the report, as 
submitted by the veteran the examiner noted that the veteran 
"has obvious problems with mobilization and asthma, most 
likely eligible for disability."  The original report from 
the same physician of the same date, obtained this time by 
VA, showed identical information except for the final 
sentence.  This sentence, in its entirety reads "pt(veteran) 
has obvious problems with mobilization and asthma, most 
likely eligible for disability unable to link current 
problems with service.  A private medical report dated in 
January 2001 shows a past history of asthma and the same 
diagnosis of asthma, unspecified, unchanged, and essentially 
the same information was provided in a private report dated 
in February 2001.  A medical report obtained from the VAMC at 
Mountain Home, TN, shows treatment in July 1990 for problems 
unrelated to asthma.  The veteran has not identified any 
other health care providers who have treated him for this 
condition.

In this case, the medical evidence does not support the 
veteran's contention that he had symptoms of asthma during 
service.  The service medical records show no treatment or 
complaints of asthma symptoms.  Post-service medical records 
do not show treatment of the veteran for any type of 
respiratory condition until May 2000, some 43 years 
subsequent to his discharge from service.  The original 
private medical report dated in May 2000 shows that the 
examiner was "unable to link current problems with 
service."

The veteran's lay statements to the effect that he believes 
his asthma increased in severity while in service are not 
supported by objective medical evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Under these circumstances, the preponderance of the evidence 
is against the conclusion that the veteran is entitled to 
service connection for asthma.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("[A] veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . ."); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.' " [quoting Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)]).  The evidence for and against 
the claim is not in relative equipoise; therefore, no 
reasonable doubt issue is raised.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102 (2000).


C.  New and material evidence to reopen claim for service 
connection for flatfeet

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156 (a) (2001).  The Board notes that 38 C.F.R. 
§ 3.156 has been amended to implement the Veterans Claims 
Assistance Act.  However, 38 C.F.R. § 3.156(a) (2001), as 
amended, is applicable to claims to reopen received on or 
after August 29, 2001.  As this claim was received in July 
1999, the regulation as amended is not applicable herein.

In the instant case, the RO denied a claim for service 
connection for bilateral flatfeet in April 1957.  The veteran 
was properly notified of this decision in April 1957, he did 
not appeal it, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001).

In April 1957, the evidence of record included the veteran's 
service medical records which reflected treatment in November 
1956 for complaints of pes planus.  These records state that 
the veteran had first been treated for this condition when he 
was 7 years old.  Service medical records from November 1956 
indicate that the veteran was hospitalized and treated for 
this condition.  The medical review board determined that the 
veteran was not fit for service and he was ultimately 
discharged in April 1957.

The RO denied the veteran's claim for service connection on 
the basis that his pes planus existed prior to induction and 
that there was no evidence showing that the condition was 
aggravated by service.

In support of his request to re-open his claim, the record 
contains private medical reports reflecting visits in May 
2000, January 2001 and February 2001.  The history of 
bilateral pes planus was noted and pes planus was diagnosed, 
but there were no findings bearing on whether this disorder 
increased in severity during service.  The only link to 
service was provided by the veteran's report of increased 
severity during service, and this contention was before the 
rating board in 1957.

As previously mentioned, to reopen his claim for service 
connection, the veteran must bring evidence which "bears 
directly and substantially upon the specific matter under 
consideration" and that is "so significant that it must be 
considered in order to fairly decide the claim".  38 C.F.R. 
§ 3.156(a).  The evidence should "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  See Hodge v. West, 
155 F.3d. 1356 (1998).

The Board concludes that these additional reports, although 
new in that they have not been previously submitted, are not 
material evidence because they do not bear directly and 
substantially upon the specific matter under consideration, 
i.e., that the pes planus was either incurred during service 
or was aggravated during service, and they are not "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  In addition, the 
additional evidence does not "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability".  38 C.F.R. § 3.156(a) (2000); Hodge, 
at 1363.  The 1957 decision determined that the veteran's pes 
planus had not been aggravated by his service.  The examiner, 
on the original medical report dated in May 2000, indicated 
that he was "unable to link current problems with service."  
This evidence does not bear substantially upon the specific 
matter under consideration, whether the veteran's service 
aggravated his preexisting condition, and therefore it is not 
material.  Furthermore, none of it, either by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, this evidence 
though new, is not material and the veteran's appeal must be 
denied.


ORDER

1.  Entitlement to service connection for asthma is denied.

2.  New and material evidence to reopen the claim not having 
been submitted, entitlement to service connection for 
bilateral flatfeet is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

